Citation Nr: 0007874	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  98-15 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, claimed as secondary to tobacco use and/or 
nicotine dependence in service.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to 
September 1954. 

The veteran died in January 1990, and the appellant is his 
surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an 
April 1998 decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Phoenix, Arizona.

The appellant appeared at a personal hearing before the RO in 
November 1998.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  The veteran served on active duty from December 1950 to 
September 1954. 

2.  The veteran died in January 1990 at the age of 59; the 
death certificate listed acute myocardial infarction as the 
immediate cause of death; no underlying diseases or injuries 
were listed as conditions leading to his death.

3.  At the time of his death, the veteran was not service 
connected for any disability and was not receiving VA 
benefits on a monthly basis.

4.  There is no competent evidence confirming that the 
veteran became nicotine dependent during service.

5.  There is no competent evidence of record demonstrating a 
nexus between the cause of the veteran's death and his 
military service, including tobacco use in service.


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. §§ 
1110, 1310, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.303, 3.304, 3.310, 3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  Service medical records, including induction and 
separation examinations, are negative for any kind of 
complaint, diagnosis, or treatment for a cardiovascular or 
pulmonary disorder.  The service medical records are also 
negative for any indication that the veteran either used 
tobacco products while in service, or was diagnosed and/or 
treated in service for any illness related to consumption of 
tobacco products.  There is no competent evidence 
demonstrating a cardiovascular disorder within one year of 
the veteran's separation from service.

The veteran died in January 1990 at the age of 59.  The death 
certificate listed acute myocardial infarction as the 
immediate cause of death.  No underlying diseases or injuries 
were listed as conditions leading to his death.  At the time 
of his death, the veteran was not service connected for any 
disabilities.

The appellant filed a claim in January 1994, contending that 
the cause of the veteran's death was due to service.  
Specifically, she contends that the cause of the veteran's 
death, acute myocardial infarction, was related to his 
tobacco use and/or nicotine dependence that originated during 
the veteran's service. 

Lay statements of the veteran's friends, a co-worker, and his 
stepson have been submitted which, in sum, allege that the 
veteran did not smoke cigarettes prior to his service, but he 
was smoking after his separation from service.  The lay 
statements also reflect that the veteran had been advised by 
physicians to quit smoking, and that he repeatedly, but 
unsuccessfully, tried to quit.  A friend of the veteran's 
stated in a November 1993 letter that the veteran had been 
diagnosed with emphysema.

A. Cohn, M.D., F.A.C.C., submitted a January 1998 letter 
stating that he had followed the veteran between 1972 and 
1986 for various complaints, including acute and chronic 
bronchitis, chronic obstructive pulmonary disease (COPD), and 
hypertension.  Dr. Cohn note that the veteran was last under 
his care in June 1997, at which time he was taking medication 
for gout, high blood pressure, and ankle swelling.  Dr. Cohn 
provided no etiological opinion or findings regarding any of 
the veteran's medical disorders.  He did not indicate whether 
the veteran's cause of death was due to tobacco use during 
service, or whether the veteran became nicotine dependent 
during service.  

The RO denied the appellant's claim in April 1998, finding 
that although the veteran had a history of smoking, and had 
been diagnosed post-service with acute and chronic 
bronchitis, COPD, and hypertension, his death certificate 
reflects that he died from a condition which was not shown to 
be related to his in-service smoking habits.  The RO thus 
held that the appellant had not submitted evidence sufficient 
to establish her tobacco-related claim as well grounded. 

At a personal hearing in November 1998, the appellant 
testified that the veteran smoked cigarettes when she first 
me him in 1945 or 1946, and that he told her he began smoking 
during his service.  She stated that the veteran continued to 
smoke cigarettes, estimated at a pack and a half a day, until 
the time of his death.  She testified that she was not aware 
that the veteran experienced any pulmonary problems when they 
met, but that the veteran began receiving medical care for a 
pulmonary disorder approximately four years after their 
December 1961 marriage.  The appellant reported that the 
veteran had been treated for heart and lung disorders until 
the time of his death.

The appellant also identified another physician who had been 
the veteran's primary physician until the veteran's death.  
The RO attempted to obtain that physician's records, and in 
December 1998, the physician responded that the veteran's 
medical records were no longer available as they "were 
expunged after seven years in storage."

In a June 1999 supplemental statement of the case, the 
hearing officer found that the appellant's claim continued to 
be not well grounded, as the record still lacked evidence 
demonstrating any relationship between the veteran's in-
service tobacco use and his cause of death from acute 
myocardial infarction.  It was also found that the record was 
devoid of evidence showing that the veteran became nicotine 
dependent during service, and that such dependence led to 
further tobacco use leading ultimately to the veteran's cause 
of death. 

Legal Criteria.  A disability may be service connected if it 
results from an injury or disease incurred in, or aggravated 
by, military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for disease which is 
diagnosed after discharge from military service when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).  Further, service connection may be 
granted for a disability which is proximately due to a 
service-connected disease or injury.  38 C.F.R. § 3.310; 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).

In order to establish service connection for the cause a 
veteran's death, a surviving spouse must show that a 
disability incurred in or aggravated by service was either a 
principal or contributory cause of death.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  A service-connected disability will 
be considered the principal cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  The 
service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
38 C.F.R. § 3.312(c)(1).  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  Id.  The 
debilitating effects of a service-connected disability must 
have made the veteran materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  Lathan v. Brown, 7 Vet. App. 359 (1995).

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well-grounded 
claim; that is, a claim which is plausible and meritorious on 
its own or capable of substantiation.  If she has not, her 
appeal must fail.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  In determining whether a 
claim is well grounded, the claimant's evidentiary assertions 
are presumed true unless inherently incredible or when the 
fact asserted is beyond the competence of the person making 
the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).  
However, where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" 
is required.  See Murphy, 1 Vet. App. at 81.  A claimant 
cannot meet the burden imposed by 38 U.S.C.A. § 5107(a) 
merely by presenting lay testimony because lay persons are 
not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, lay 
assertions of medical causation cannot constitute sufficient 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a).

Because of the specific nature of the appellant's claim in 
the instant case (and particularly in light of VA's 
obligation to fully inform the appellant as to what is 
required for such a claim to be successful pursuant to 
Robinette v. Brown, 8 Vet. App. 69 (1995)), the Board finds 
that a complete recitation of the pertinent guidelines for 
cigarette smoking or tobacco use, to include the most recent 
VA General Counsel Precedent Opinion, should be discussed.  
The appellant should be aware that the Board is bound in its 
decisions by the Precedent Opinions of VA General Counsel.  
38 U.S.C.A. § 7104(c).  

VA Office of General Counsel Precedential Opinion 19-97 was 
prepared in response to an inquiry as to under what 
circumstances might service connection be established for 
tobacco-related disability or death on the basis that such 
disability or death was secondary to nicotine dependence 
which arose from a veteran's tobacco use during service.  The 
opinion, in pertinent part, was to the effect that, while 
38 C.F.R. § 3.310 provides for "secondary service 
connection," alternatively, if a claimant could establish 
that a disease or injury resulting in disability or death was 
a direct result of tobacco use during service, e.g., damage 
done to a veteran's lungs by in-service smoking gave rise to, 
for example, lung cancer, service connection might be 
established without reference to 3.310(a).  

However, where the evidence indicated a likelihood that a 
veteran's disabling illness had its origin in tobacco use 
subsequent to service, and the veteran developed a nicotine 
dependence during service which led to continued tobacco use 
after service, the issue then became whether the illness may 
be considered secondary to the service-incurred nicotine 
dependence pursuant to 38 C.F.R. § 3.310.  

The 1997 Opinion cited a prior 1993 VA opinion holding that 
whether nicotine dependence was a disease for compensation 
purposes was an adjudicative matter to be resolved by 
adjudicative personnel based on accepted medical principles.  
The threshold question was whether nicotine dependence could 
be considered a disease within the meaning of the veterans' 
benefit laws; and in that regard, it referred to further VA 
guidelines which held in the affirmative.  

On July 24, 1997, the Acting Under Secretary of VA for 
Benefits issued USB Letter 20-97-14 with further guidelines 
for adjudication of claims of entitlement to service 
connection based on tobacco use or nicotine dependence.

The July 1997 letter reiterated significant portions of the 
General Counsel Opinion holding that secondary service 
connection related to nicotine dependence arising in service 
depends upon three elements of:  (1) whether nicotine 
dependence may be considered a disease for purposes of the 
laws governing veterans' benefits; (2) whether the veteran 
acquired a dependence on nicotine in service; and (3) whether 
that dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  The letter further noted that such 
claims based on use of tobacco products could be on direct, 
presumptive, or secondary bases.  In any event, each claim 
was clearly to be subjected to the usual underlying criteria 
for well-grounded claims.  Specifically, in pertinent part, 
for claims alleging a direct link between tobacco use in 
service and a current disability, the claimant must provide 
medical evidence of a current disability, medical or lay 
evidence of tobacco use in service, and medical evidence of a 
relationship between the current disability and tobacco use 
during active service in order to establish a well-grounded 
claim.

For claims alleging secondary service connection for a 
current disease on the basis of nicotine dependence acquired 
in service, the claimant must provide medical evidence of a 
current disability, medical evidence that nicotine dependence 
arose in service, and medical evidence of a relationship 
between current disability and the nicotine dependence.  For 
purposes of well groundedness, medical evidence that nicotine 
dependence arose in service may consist of a current 
diagnosis of nicotine dependence along with a physician's 
opinion with respect to that dependence having originated in 
service.  This letter further noted that if the claim was not 
well grounded, the claimant would be advised of what evidence 
was necessary to make the claim well grounded.  Once a well-
grounded claim had been received, there was a responsibility 
to execute VA's duty to assist.  

Thus, based on VA's conclusion that nicotine dependence may 
be considered a disease, the two principal questions which 
must be answered by adjudicators in resolving a claim for 
benefits for tobacco-related disability or death secondary to 
nicotine dependence are:  (1) Whether the veteran acquired a 
dependence on nicotine during service; and (2) whether 
nicotine dependence which arose during service may be 
considered the proximate cause of disability or death first 
occurring after service.  The first question, whether the 
veteran acquired a dependence on nicotine during service, was 
determined to be a medical issue which must be supported by 
competent medical evidence.  VA General Counsel has cited the 
4th Edition of the Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV), in noting the criteria for 
diagnosing substance dependence as specifically applicable to 
nicotine dependence.  Under those criteria, nicotine 
dependence might be described as a maladaptive pattern of 
nicotine use leading to clinically significant impairment or 
distress, as manifested by three or more of a listing of 
seven specific criteria occurring at any time in the same 12-
month period.  Without going into specific details, those 
seven criteria were listed as tolerance, withdrawal, use of 
tobacco in larger amounts or over a longer period than was 
intended, persistent desire or unsuccessful efforts to cut 
down or control nicotine use, devotion of a great deal of 
time in activities necessary to obtain or use nicotine, 
relinquishment or reduction of important social, 
occupational, or recreational activities because of nicotine 
use, and continued use of nicotine despite knowledge of 
having a persistent or a current physical or psychological 
problem that is likely to have been caused or exacerbated by 
nicotine.  

The Opinion further noted that, in a case where, as a result 
of nicotine dependence acquired in service, a veteran 
continued to use tobacco products following service, the 
decision would have to be made whether the post service use 
of tobacco products was the proximate cause of the disability 
or death upon which the claim was predicated.  As discussed 
above, a supervening cause of such disability or death, such 
as exposure to environmental toxins, etc., might constitute a 
supervening cause such as to preclude service connection.  It 
also addressed the situation where a nicotine-dependent 
individual might have a full remission of dependency after 
service and then resume use of tobacco products after 
service.  

In summary, the General Counsel held that whether secondary 
service connection for disability or death attributable to 
tobacco use subsequent to military service should be 
established on the basis that such tobacco use resulted from 
nicotine dependence arising in service, depended upon all the 
factors addressed above and the answering of these questions 
by applying established medical and legal principles to the 
facts of particular claims.  

Although a claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; the claimant must submit 
supporting evidence and the evidence must justify a belief by 
a fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App.  609 (1992).  Where the 
issue presented in an application for service-connected 
disability is factual in nature, e.g., whether an incident or 
injury occurred in service, competent lay testimony, 
including an appellant's solitary testimony, may constitute 
sufficient evidence to establish a well-grounded claim under 
38 U.S.C.A. § 5107(a).  See Cartright v. Derwinski, 2 Vet. 
App. 24 (1991).  

Analysis.  The Board finds it prudent to reiterate that a 
well-grounded claim must fulfill three elements: (1) a 
current disability in the form of a medical diagnosis (which 
is acknowledged in the instant case); (2) appropriate lay or 
medical evidence of a disease (such as nicotine dependence) 
or injury (such as exposure to carcinogens in cigarette 
smoke) in service or, if appropriate, within the presumptive 
period; and (3) medical evidence of a link between the 
veteran's death and the claimed in-service injury or disease.  
See Caluza v. Brown, 7 Vet. App. 498 (1995).

In the instant case, the competent and probative evidence 
does not show that the veteran incurred any of the diseases 
during his military service that he had been diagnosed with 
before the time of his death.  The Board finds that there is 
simply no competent evidence of record that supports the 
appellant's allegations regarding the etiology or date of 
onset of any disease which might have led to the acute 
myocardial infarction listed as the veteran's immediate cause 
of death.  Thus, the Board finds that there is simply no 
competent and probative evidence upon which to base an 
allowance of service connection for the cause of the 
veteran's death on a direct basis.  

However, the appellant's claim may also be viewed as a claim 
based on the contention that the veteran became dependent on 
nicotine during service; that such nicotine dependence itself 
is a disease which was incurred in service; and that such 
disease later became the proximate cause of the veteran's 
death.  As noted above, medical evidence is required in this 
instance to show that the veteran became nicotine dependent 
during service.

The Board has considered, and is sympathetic to the 
appellant's testimony and statements to the effect that the 
tobacco use and/or nicotine dependence the veteran may have 
incurred during service is causally related to his death.  
However, it must be recalled that, at a minimum, there must 
be medical evidence which demonstrates a nexus between the 
cause of the veteran's death and a disease or injury incurred 
in service.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; Caluza, 7 
Vet. App. at 506.  The Court has also held that "where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is 'plausible' or 'possible' is required."  Caluza, 
supra; Grottveit, 5 Vet. App. at 93.  In the instant case, 
there is nothing in the claims folder indicating that the 
appellant is qualified through experience, training, or 
education to render a medical opinion.  See Espiritu, 2 Vet. 
App. at 494.

The Board recognizes that the appellant and other laypersons 
have provided credible testimony and statements that the 
veteran had a history of tobacco use during military service.  
However, the lay statements pertaining to the actual time 
when an individual commences using tobacco cannot be a 
substitute for the required competent and probative evidence 
establishing a nicotine dependency during active duty.  A 
competent medical opinion on nicotine dependence must be 
provided in accordance with the Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV) as discussed above.  That 
is, a valid diagnosis of nicotine dependence would require 
consideration of the seven factors listed and a determination 
that the veteran specifically manifested at least three of 
those seven factors occurring at any time in the same 12-
month period during active military service.  In the instant 
case, there is no competent and probative evidence 
establishing the incurrence of nicotine dependence during 
service.  

Contrary to the appellant's contentions, the pertinent and 
probative medical records submitted in support of her claim 
are devoid of evidence tending to establish that any illness 
the veteran might have incurred during his service from 
December 1950 to September 1954 is etiologically linked with 
his death in January 1990.  Absent a showing by competent and 
probative evidence that the veteran had a disease or injury 
warranting service connection, and that such a disease or 
injury had some causal relationship with his death, there can 
be no plausible basis for allowance of the appellant's claim.  
See Espiritu, 2 Vet. App. at 494.  Thus, it is the decision 
of the Board that the appellant has not met the initial 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that her claim for service 
connection for the cause of the veteran's death is well 
grounded.  38 U.S.C.A. § 5107(a).


ORDER

Service connection for the cause of the veteran's death, 
claimed as secondary to tobacco use and/or nicotine 
dependence in service, is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

